Exhibit 10.(M)

VF EXECUTIVE DEFERRED SAVINGS PLAN II

(Adopted January 1, 2005 and amended and restated effective January 1, 2015)

Prior to 2005, VF Corporation maintained the VF Executive Deferred Savings Plan
(the “Old EDSP”). In response to the addition of section 409A to the Internal
Revenue Code of 1986, as amended (the “Code”), VF Corporation ceased
participation in the Old EDSP effective December 31, 2004 and adopted the VF
Executive Deferred Savings Plan II (the “Plan”) effective January 1, 2005 which
served as an interim plan until necessary revisions, effective January 1, 2009,
could be made to bring the Plan into documentary compliance with Code section
409A. The Old EDSP shall continue to hold those vested accounts under the Old
Plan as of December 31, 2004. The Plan was amended and restated pursuant to a
document effective January 1, 2009 and dated October 30, 2008, and again amended
and restated effective December 1, 2012. The Company now amends and restates the
Plan document, effective January 1, 2015, to, among other things, (i) limit
Basic Deferrals to compensation in excess of the maximum compensation amount
permitted to be taken into account under the VF 401k Savings Plan, (ii) change
the formula for calculating Matching Deferrals, and (iii) eliminate Company
Retirement Deferrals.

Effective January 1, 2015, the Plan permits senior executive employees, who are
among a select group of management or highly-compensated employees of VF
Corporation or a Participating Employer, to defer compensation in excess of the
maximum amount permitted to be taken into account under the VF 401k Savings Plan
and be credited with Matching Deferrals. Prior to 2015, this Plan contained
different deferral rights and a different formula for calculating Matching
Deferrals than those set forth herein. Prior to 2015, this Plan also provided an
additional benefit (i.e., Company Retirement Deferrals) for any eligible
employee who began employment with VF Corporation or a Participating Employer on
or after January 1, 2005 (or, earlier, if determined by the VF Corporation
Pension Plan Committee) and who was not eligible to participate in the VF
Corporation Pension Plan.

The intention of VF Corporation is that the Plan be at all times maintained on
an unfunded basis for federal income tax purposes, administered as a “top hat”
plan exempt from the substantive requirements of the Employee Retirement Income
Security Act of 1974, as amended, and operated in accordance with the
requirements of section 409A of the Code.

SECTION I

DEFINITIONS

Unless otherwise required by the context, the terms used herein shall have the
meanings as set forth below:

1. “Accrued Benefit” means the sum of a Participant’s Basic Deferrals and the
vested portion of the Participating Employer’s Matching Deferrals and Company
Retirement Deferrals. A Participant’s Accrued Benefit shall also include any
Matching Deferrals that, as of December 31, 2004, were not vested under the Old
EDSP.

2. “Basic Deferral” means that percentage of a Participant’s Excess Earnings
elected to be deferred under the terms of this Plan.

3. “Beneficiary” means the individual or entity named pursuant to the Plan to
receive benefit payments hereunder in the event of the death of the Participant.
In the case of any Participant who also was a participant in the Old EDSP, such
Participant’s Beneficiary under this Plan shall be the same Beneficiary
designated by the Participant under the Old EDSP unless and until a different
Beneficiary is otherwise designated.

 

1



--------------------------------------------------------------------------------

4. “Change of Control” means, for purposes of vesting under Article III, the
same as it does in the Company’s change of control agreements with its senior
management in place at the relevant time; provided, however, that if there is
ever a time that the Company no longer has any such agreements in place with its
senior management, then the Committee shall determine the meaning of “Change of
Control.” Notwithstanding the foregoing, for purposes of benefit entitlement
under Article VI and payment rights under Article VII, when used in connection
with a Participating Employer (including the Company), “Change of Control” means
the same as “change in the ownership or effective control of a corporation”
under Code section 409A.

5. “Code Section 409A” means, collectively, Section 409A of the Code and any
Treasury regulations and guidance issued thereunder.

6. “Committee” means the VF Corporation Pension Plan Committee, as appointed
from time to time by the Board of Directors of the Company. In the event the
Committee has delegated any authority or responsibility under this Plan in
accordance with subsection 3 of Section X, the term “Committee” where used
herein shall be deemed to refer to the applicable delegate.

7. “Company” means VF Corporation, a Pennsylvania corporation.

8. “Company Controlled Group” shall include the Company and each related company
or business which is part of the same controlled group under Code sections
414(b) or 414(c); provided that in applying Code sections 1563(a)(1) – (a)(3)
for purposes of determining a controlled group of corporations under Code
section 414(b) and in applying Treasury Regulation section 1.414(c)-2 for
purposes of determining whether trades or businesses are under common control
under Code section 414(c), the phrase “at least 50 percent” is used instead of
“at least 80 percent.”

9. “Company Retirement Deferral” means the additional deferral amount credited
to a Participant by a Participating Employer under the terms of Subsection 3 of
Section III of this Plan.

10. “Deferrals” means, collectively, a Participant’s Basic, Matching, and
Company Retirement Deferrals under the Plan (and, unless specified otherwise,
shall include any gains or losses attributable thereto).

11. “Earnings” means the Participant’s salary and any cash bonus payments made
to a Participant by a Participating Employer in the relevant year under a
Participating Employer’s performance-based incentive compensation plans. For
purposes of the Plan, Earnings shall be determined without regard to any salary
or bonus deferrals or reductions which may be made by a Participant pursuant to
section 401(k) or section 125 of the Code. However, earnings shall not include:
(i) any reimbursement for expenses paid to a Participant by a Participating
Employer; (ii) any payments or contributions made by a Participating Employer to
a plan or arrangement, on behalf of a Participant, which results in imputed
income to the Participant for federal income tax purposes; or (iii) any
compensation attributable to stock incentives such as stock option exercises,
restricted stock, or restricted stock units. The Committee may, in its
discretion and from time to time, identify additional forms of compensation to
be included in or excluded from the Participant’s Earnings.

12. “Excess Earnings” means Earnings received by a Participant during a Plan
Year in excess of the annual compensation limit described in section 401(a)(17)
of the Code (as adjusted by the Secretary of the Treasury) applicable to the VF
401k Savings Plan.

13. “Initial Eligibility Date” means the earliest date on which a newly eligible
employee may participate in the Plan. The Initial Eligibility Date of an
employee hired after December 31, 2014 shall be the earlier of: (a) the date on
which the employee completes a three (3) consecutive month period of employment
with a Participating Employer in which the employee is credited with 250 or more
hours

 

2



--------------------------------------------------------------------------------

of service, or (b) the date on which the employee completes a twelve
(12) consecutive month period of employment with a Participating Employer in
which the employee is credited with 1,000 or more hours of service.
Notwithstanding the foregoing, the Initial Eligibility Date may not be earlier
than the date the employee is notified, in writing, by the Participating
Employer of the material terms of the Plan.

14. “Matching Deferral” means the additional deferral amount credited to a
Participant by a Participating Employer under the terms of Subsection 2 of
Section III of this Plan. In addition, the term “Matching Deferral” shall
include any matching deferrals (and any gains and losses credited thereon) that,
as of December 31, 2004, were not vested under the Old EDSP.

15. “Old EDSP” means the VF Executive Deferred Savings Plan, as it may be
amended from time to time.

16. “Participant” means an eligible employee who participates in this Plan in
accordance with its provisions.

17. “Participating Employer” means the Company and each related company or
business within the Company Controlled Group the eligible employees of which are
designated by the Committee to participate in this Plan with respect to Basic
and Matching Deferrals. and/or Company Retirement Deferrals (if such deferrals
are provided).

18. “Performance-Based Compensation” shall have the meaning as set forth under
Code section 409A.

19. “Plan” means the VF Executive Deferred Savings Plan II as it may be amended
subsequently from time to time.

20. “Plan Year” means the calendar year.

21. “Service” means the vesting service as is recognized for the Participant
under the VF 401k Savings Plan.

22. “Severance from Service” shall have the same meaning as the term “separation
from service” as set forth under Code section 409A. Notwithstanding the
foregoing, a Severance from Service does not occur if a Participant is
transferred to another Participating Employer or any member of the Company
Controlled Group.

23. “Specified Employee” means as of any given date, the one-hundred
(100) highest compensated employees as of the end of the preceding Plan Year;
provided that the group of one-hundred (100) employees shall include at least
fifty (50) officers, and provided further that such group of employees and
officers shall be determined from a listing of same drawn from the Company
Controlled Group, and complied as of the end of such preceding Plan Year.

24. “Spouse” means the person to whom the Participant is legally married at the
time relevant to any determination under the Plan.

25. “Total Disability” means a physical or mental impairment that qualifies a
Participant for disability benefits under a long-term disability benefits plan
maintained by the Participant’s Participating Employer and/or eligibility for
disability benefits under the Social Security Act; provided that such impairment
would also qualify as a “disability” as defined in Code section 409A. All
determinations of Total Disability for purposes of this Plan shall be based on
the fact that the Participant is in receipt of disability payments under either
or both the above-referenced disability benefits plans.

 

3



--------------------------------------------------------------------------------

SECTION II

ELIGIBILITY

1. Requirements. An individual shall be eligible to elect to contribute Basic
Deferrals and be credited with Matching Deferrals if he or she is working for a
Participating Employer in a capacity classified by the Participating Employer as
that of an employee and, for compensation purposes, is assigned by the
Participating Employer to grade 20 (or its equivalent) or above. An employee
shall be eligible to participate only if the employee is so notified, in
writing, by the Participating Employer of the material terms of the Plan.

2. Participation. Participation in this Plan by an eligible employee is
voluntary with respect to the right to elect to contribute Basic Deferrals and
be credited with Matching Deferrals but is mandatory with respect to any Company
Retirement Deferrals credited under Section 3.4(d).

3. Termination of Participation. In the event that a Participant ceases to be an
eligible employee, the Participant’s Basic Deferral election shall remain in
effect through the end of the Plan Year in which the Participant remains
employed but has ceased to be an eligible employee, and thereafter, the
Participant shall make no further Basic Deferrals unless and until the
Participant again becomes an eligible employee.

SECTION III

DEFERRALS

1. Basic Deferrals.

(a) Election. A Participant may elect to defer any portion of his or her Excess
Earnings (“Basic Deferral Election”) by directing his or her Participating
Employer to reduce his or her Excess Earnings by an amount authorized by the
Participant in the form and manner designated by the Committee.

(i) Amount of deferral. A Participant may not elect to defer an amount under
this Plan that would, (A) with regard to annual salary, result in a reduction of
his or her annual salary below fifty percent (50%) of annual salary for any
payroll period, or (B) with regard to bonuses that constitute Performance-Based
Compensation, exceed seventy-five percent (75%) of any cash bonus payment that
qualifies as Earnings;

(ii) Timing of deferral.

(A) With respect to deferrals of Excess Earnings other than Performance-Based
Compensation, a Participant’s Basic Deferral Election shall be made no later
than the December immediately preceding the Plan Year to which the election
relates;

(B) With respect to deferrals of Excess Earnings that are Performance-Based
Compensation, a Participant’s Basic Deferral Election shall be made no later
than six (6) months preceding the end of the performance period to which the
Performance-Based Compensation relates;

(C) Notwithstanding the foregoing, with respect to an individual who is first
eligible to participate in the Plan, such individual may submit a Basic Deferral
Election within the first thirty (30) days after the individual’s Initial
Eligibility Date with respect to Excess Earnings comprised of: (A) salary to be
paid for services to be performed after the Basic Deferral Election is
submitted, and (B) Performance-Based Compensation, if so permitted by the
Committee at the time, provided that such election shall be prorated in
accordance with Code section 409A; and

 

4



--------------------------------------------------------------------------------

(b) Vesting. A Participant shall have a nonforfeitable right to his or her Basic
Deferrals.

(c) Change of Election. The percentage or amount of Excess Earnings designated
by a Participant as a Basic Deferral for any given Plan Year shall continue in
effect for such Plan Year, notwithstanding any change in Earnings. In the event
a Participant is on a bona fide leave of absence with the Participating
Employer’s consent, or in military service in conformity with the Participating
Employer’s policies, such Participant’s Basic Deferrals shall continue if
Earnings are being continued by the Participating Employer and if the
Participant has Excess Earnings. If Earnings are not being continued or if the
Participant does not have Excess Earnings, then, upon the Participant’s return
to employment, his or her Basic Deferrals will be resumed, but no additional
deferrals will be required or permitted to make up for amounts not deferred
during periods of no or insufficient Earnings.

(d) Manner of Deferral. A Participant’s Basic Deferral election shall apply only
to Earnings that constitute Excess Earnings at the time such amounts are
otherwise payable to the Participant. A Participant’s Basic Deferrals of salary
may be taken from salary ratably during the applicable Plan Year once the
Participant has Excess Earnings or in any manner determined by the Committee;
provided that such Basic Deferrals during the Plan Year, in the aggregate,
reflect the Participant’s Basic Deferral Election with respect to salary in
accordance with Code section 409A. In the discretion of the Committee, a
Participant’s deferral election may identify the particular forms of
compensation to be included for purposes of such election.

(e) Hardship. Notwithstanding anything in the foregoing to the contrary, in the
event a Participant receives a hardship withdrawal pursuant to Section VIII or
in the event the Participant receives a hardship distribution (as defined in
Treasury Regulations section 1.401(k)-1(d)(3)) under the VF 401(k) Savings Plan,
such Participant’s Basic Deferral Election with respect to the Plan Year during
which such hardship withdrawal under this Plan or hardship distribution under
the VF 401k Savings Plan occurs shall be cancelled in accordance with Code
section 409A. The Participant may submit a new Basic Deferral Election with
respect to future Plan Years to the extent permitted under this Subsection 1 of
this Section III.

2. Matching Deferrals.

(a) Amount. The Participating Employer shall credit a Matching Deferral equal to
100% of a Participant’s Basic Deferrals for a Plan Year, provided, however, that
(i) with respect to Basic Deferrals of salary, such Matching Deferrals shall be
limited to six percent (6%) of the Participant’s salary that constitutes Excess
Earnings for such Plan Year, and (ii) with respect to Basic Deferrals of
Performance-Based Compensation, such Matching Deferrals shall be limited to six
percent (6%) of the Participant’s Performance-Based Compensation that
constitutes Excess Earnings for such Plan Year.

Following the end of the 2015 and 2016 Plan Years, the Participating Employer
shall credit an additional deferral (“Transitional Deferral”) to each employee:
(i) who was eligible for the Plan on December 31, 2014, (ii) who remains
employed by the Participating Employer and eligible to participate as of the end
of the applicable Plan Year (2015 and 2016), and (iii) whose Earnings for the
Plan Year are below $208,334. The Transitional Deferral shall equal the excess,
if any, of $12,500 over the product of the Participant’s Earnings for the Plan
Year and six percent (6%) (i.e., $12,500 – (Earnings x 6%). Such Transitional
Deferrals shall be credited as Matching Deferrals and shall be subject to the
same vesting, forfeiture, and other provisions applicable to Matching Deferrals,
except as otherwise provided herein.

(b) Vesting. A Participant shall become vested in his or her Matching Deferrals
at the rate of one-sixtieth (1/60th) per month of Service. Notwithstanding the
foregoing, a Participant shall become 100% vested in his or her Matching
Deferrals if, prior to his or her Severance from Service the Participant attains
age sixty-five (65), incurs a Total Disability, dies, or a Change of Control of
the Company occurs.

 

5



--------------------------------------------------------------------------------

(c) Forfeitures. A Participant shall forfeit, upon his or her Severance from
Service prior to becoming vested in accordance with Subsection 2(b) of this
Section III, any right to Matching Deferrals in which he or she is not vested.

3. Company Retirement Deferrals.

(a) Amount. With respect to Earnings prior to 2015, a Participating Employer
shall credit an additional deferral amount (“Company Retirement Deferral”) equal
to the percentage of the Excess Earnings of each eligible Participant employed
by such Participating Employer in accordance with the following schedule:

 

Years of Service

   Percentage of Excess
Earnings  

Less than 10

     2 % 

More, but less than 15

     3 % 

More, but less than 20

     4 % 

21 or more

     5 % 

A Participant shall be eligible for Company Retirement Deferrals under the Plan
only if he or she began employment with the Participating Employer on or after
January 1, 2005 (or earlier, if determined by the Committee) and is either not
covered by the VF Corporation Pension Plan or not eligible to actively
participate in the VF Corporation Pension Plan. For purposes of the above
schedule, the term “Years of Service” shall mean each 12-month period of Service
accrued by the Participant after December 31, 2004, unless otherwise determined
by the Committee. Notwithstanding the foregoing, no Company Retirement Deferrals
shall be credited under this Subsection 3(a) after 2014.

(b) Vesting. A Participant shall become vested in his or her Company Retirement
Deferrals at the rate of one-sixtieth (1/60th) per month of Service.
Notwithstanding the foregoing, a Participant shall become 100% vested in his or
her Company Retirement Deferrals if, prior to his or her Severance from Service,
the Participant attains age sixty-five (65), incurs a Total Disability, dies, or
a Change of Control of the Company occurs.

(c) Forfeitures. A Participant shall forfeit upon his or her Severance from
Service prior to becoming vested in accordance with Subsection 3(b) of this
Section III, any right to Company Retirement Deferrals in which he or she is not
vested.

(d) Other Participating Employer Deferrals. A Participating Employer may, in its
discretion and from time to time, and with the consent of the Company, credit a
Participant’s Account with different or additional amounts of Company Retirement
Deferrals for any reason as determined by the Participating Employer.
Notwithstanding any provision herein to the contrary, the Committee may, with
respect to such amounts, establish such terms and conditions as it deems
appropriate.

SECTION IV

INVESTMENT

1. Investment Election. A Participant may elect, pursuant to procedures
established by the Committee and subject to applicable limitations herein, that
his or her Basic, Matching, and Company Retirement Deferrals be credited with
gains and losses as if such Deferrals had been invested (in

 

6



--------------------------------------------------------------------------------

increments of at least one percent (1%)) in one or more of the investment funds
offered under the Plan, as may be determined by the Committee from time to time;
provided, however, that a Participant may not elect to have any Company
Retirement Deferrals credited with gains and losses as if such amounts had been
invested in a fund composed of common stock of the Company (the “VF Corporation
Stock Fund”), unless the Participant has elected to have the deemed investment
of his or her Deferrals covered by the Financial Engines Professional Management
Program, in which case up to twenty percent (20%) of the amounts attributable to
his or her Company Retirement Deferrals may be credited with gains and losses as
if such amounts had been invested in the VF Corporation Stock Fund.

2. Change of Investment Election. A Participant may elect, pursuant to
procedures established by the Committee and subject to applicable limitations
herein, a change with respect to his or her previously-made investment election.

3. Special Rule for Certain Participants Who Invest in the VF Corporation Stock
Fund. If a Participant who is either a director or officer of the Company or
otherwise subject to Section 16 of the Securities Exchange Act of 1934 (the
“Exchange Act”) has Basic, Matching, or Company Retirement Deferrals which,
under this Plan, are credited with gains and losses as if invested in the VF
Corporation Stock Fund, then, unless otherwise determined by the Committee, such
amounts shall continue to be so credited until such Participant’s Severance from
Service, Total Disability, or death and, prior thereto, shall not be available
for hardship withdrawal pursuant to Section VIII except as provided therein. Any
Participant who becomes subject to this limitation by reason of being appointed
a director or officer of the Company or to such other position subject to
Section 16 of the Exchange Act may elect, in accordance Subsection 2, that any
portion of his or her prior Deferrals that had been previously credited with
gains and losses as if invested in the VF Corporation Stock Fund be changed to a
different fund or funds under this Plan; provided, however, that such election
is made and such change is implemented prior to the date of such appointment.
For purposes of this Subsection 3, the term “officer” shall have the same
meaning as that term is defined in Rule 16a-1(f) under the Exchange Act.

SECTION V

RECORDS

The Committee shall create and maintain, or may direct a third party to create
and maintain, adequate records, in book entry form, for each Participant of
Basic, Matching, and Company Retirement Deferrals. Each Participant shall, to
the extent permitted by the Committee, have electronic access to the status of
his or her account balance and vested percentage.

SECTION VI

PLAN BENEFITS

1. Severance from Service. Upon a Participant’s Severance from Service, he or
she shall be entitled to his or her Accrued Benefit payable in accordance with
Section VII.

2. Death. In the event of the death of a Participant prior to Severance from
Service, the Participant’s Beneficiary shall be entitled to a benefit equal to
the Participant’s Accrued Benefit payable in accordance with Section VII. In the
event of the death of a Participant after a Severance from Service, the
Participant’s Beneficiary shall be entitled to that part, if any, of the
Participant’s Accrued Benefit which has not yet been paid to the Participant
payable in accordance with Section VII.

3. Total Disability. In the event a Participant incurs a Total Disability prior
to Severance from Service, the Participant shall be entitled to his or her
Accrued Benefit payable in accordance with Section VII.

 

7



--------------------------------------------------------------------------------

4. Change of Control. In the event a Participant’s Participating Employer
undergoes a Change of Control prior to a Participant’s Severance from Service,
the Participant shall be entitled to his or her Accrued Benefit payable in
accordance with Section VII.

5. Beneficiary. Each Participant may designate a Beneficiary (along with
alternate beneficiaries) to whom, in the event of the Participant’s death, any
benefit is payable hereunder. Each Participant has the right to change any
designation of Beneficiary and such change automatically revokes any prior
designation. A designation or change of Beneficiary must be in writing on forms
supplied by the Committee and any change of Beneficiary shall not become
effective until filed with the Committee; provided, however, that the Committee
shall not recognize the validity of any designation received after the death of
the Participant. The interest of any Beneficiary who dies before the Participant
shall terminate unless otherwise provided. If a Beneficiary is not validly
designated, or is not living or cannot be found at the date of payment, any
amount payable pursuant to this Plan shall be paid to the Spouse of the
Participant if living at the time of payment, otherwise in equal shares to such
of the children of the Participant as may be living at the time of payment;
provided, however, that if there is no surviving Spouse or child at the time of
payment, such payment shall be made to the estate of the Participant.

SECTION VII

PAYMENT OF BENEFITS

1. Normal Form. The normal form for the payment of a Participant’s Accrued
Benefit shall be a lump-sum payment in cash payable to the Participant not
earlier than the first business day of the month occurring three full calendar
months following the event giving rise to the distribution and not later than
the close of the Plan Year during which such three month period ends or any such
later date as may be permitted under Code section 409A.

2. Installments. Notwithstanding the foregoing, a Participant may elect in the
form and manner designated by the Committee, that payment of his or her Basic
Deferrals for a Plan Year be made in annual installments over a period of not
more than ten (10) years with such payments commencing not earlier than the
first business day of the month occurring three full calendar months following
the event giving rise to the distribution and not later than the close of the
Plan Year during which such three month period ends or any such later date as
may be permitted under Code section 409A. Such election must be made to the
Committee at the same time that the Participant makes his or her Basic Deferral
Elections for such Plan Year in accordance with Subsection 1 of Section III. Any
such installment payment election with respect to salary deferred by a
Participant for a Plan Year shall also apply with respect to the Matching
Deferrals credited on account of such salary deferrals, any Company Retirement
Deferrals credited on behalf of the Participant for the Plan Year, and any
Transitional Deferrals for the Plan Year. Any such installment payment election
with respect to Performance-Based Compensation deferred by a Participant for a
Plan Year shall also apply with respect to the Matching Deferrals credited on
account of such Performance-Based Compensation deferral for the Plan Year.

3. Death.

(a) If a Participant dies prior to a Severance from Service, his or her Accrued
Benefit shall be distributed to his or her Beneficiary in a lump-sum payment in
cash in accordance with Subsection 1 of this Section VII unless the Participant
has elected an installment form of distribution in accordance with Subsection 2
of this Section VII, in which case, distribution to the Beneficiary shall be
made in accordance with such election.

(b) If a Participant dies after a Severance from Service, his or her Accrued
Benefit shall be distributed to his or her Beneficiary in the same form and at
the same time as it would have been paid to the Participant had he or she
survived.

 

8



--------------------------------------------------------------------------------

Payment under Subsections 3(a) and 3(b) shall commence not earlier than the
first business day of the month occurring three full calendar months following
the event giving rise to the distribution and not later than the close of the
Plan Year during which such three month period ends or any such later date as
may be permitted under Code section 409A.

4. Change of Control.

(a) In the event of a Change of Control of a Participant’s Participating
Employer (other than the Company), his or her Accrued Benefit shall be
distributed in a lump sum payment in accordance with Subsection 1 of this
Section VII unless the Participant has elected an installment form of
distribution in accordance with Subsection 2 of this Section VII, in which case,
distribution to the Participant shall be made in accordance with such election.

(b) In the event of a Change of Control of the Company, all Accrued Benefits
under the Plan (regardless of whether or not in pay status) shall be distributed
in a lump sum payment as soon as practicable and in accordance with procedures
determined by the Committee.

5. Specified Employee Restrictions. During any period in which the stock of any
member of the Company Controlled Group is publicly traded on an established
securities market, in the event benefits become payable to a Participant who is
a Specified Employee due to the Participant’s Severance from Service,
distribution of the Participant’s Accrued Benefit shall not commence any earlier
than six (6) months following the Participant’s Severance from Service. Any
payment that would have been made during such six (6) month period shall be
retained in the Plan as part of the Participant’s Accrued Benefit (and credited
with any applicable earnings and losses) and paid as soon as administratively
feasible following the end of the six (6) month period.

SECTION VIII

HARDSHIP WITHDRAWALS

Distribution may be made to a Participant of some or all of his or her Accrued
Benefit (excluding any Company Retirement Deferrals) in the event of an
unforeseeable emergency; provided, however, that such a distribution shall not
be made to any Participant who is a director of the Company or an officer as
defined in Subsection 3 of Section IV or otherwise subject to Section 16 of the
Exchange Act, from any Basic or Matching Deferrals which have been credited with
gains and losses as if invested in the VF Corporation Stock Fund unless approved
by the Committee. The Participant shall file a written request with the
Committee, and the Committee shall determine in its sole discretion, if an
unforeseeable emergency exists, based on the facts of each case. For this
purpose, “unforeseeable emergency” shall have the meaning as set forth under
Code section 409A.

SECTION IX

FUNDING STATUS

This Plan is unfunded. All obligations hereunder shall constitute an unsecured
promise of the Company to pay a Participant’s benefit out of the general assets
of the Company, subject to all of the terms and conditions of the Plan, as
amended from time to time, and applicable law. A Participant shall have no
greater right to benefits provided hereunder than that of any unsecured general
creditor of the Company.

 

9



--------------------------------------------------------------------------------

SECTION X

ADMINISTRATION

1. Powers and Responsibilities. The Plan shall be administered by the Committee
which shall have the following powers and responsibilities.

(a) to amend the Plan;

(b) to terminate the Plan;

(c) to construe the Plan, make factual determinations, decide all benefit
requests made by a Participant or any other person, correct defects, and take
any and all similar actions considered by the Committee to be necessary to
administer the Plan, with any such determinations under or interpretations of
the Plan made in good faith by the Committee to be final and conclusive for all
purposes;

(d) determine the investment options which may be utilized under the Plan,
including any default option to be utilized if a Participant makes no investment
request;

(e) to designate a related company or business as a Participating Employer and
to revoke such status if, in the Committee’s discretion, such action is in the
best interest of the Company; and

(f) to take all other actions and do all other things which are considered by
the Committee to be necessary to the administration of the Plan.

2. Actions Conclusive. The Committee shall have complete discretion in carrying
out its powers and responsibilities under the Plan, and its exercise of
discretion hereunder shall be final and conclusive.

3. Delegation. The Committee may, in writing, delegate some or all of its powers
and responsibilities to any other person or entity.

4. Meetings. The Committee may hold meetings upon such notice, at such time or
times, and at such place or places as it may determine. The majority of the
members of the Committee at the time in office shall constitute a quorum for the
transaction of business at all meetings and a majority vote of those present and
constituting a quorum at any meeting shall be required for action. The Committee
may also act by written consent of a majority of its members.

5. Rules of Administration. The Committee may adopt such rules for
administration of the Plan as is considered desirable, provided they do not
conflict with the Plan.

6. Agents. The Committee may retain such counsel, and actuarial, medical,
accounting, clerical and other services as it may require to carry out the
provisions and purposes of the Plan.

7. Reliance. The Committee shall be entitled to rely upon all tables,
valuations, certificates, and reports furnished by any duly appointed auditor,
or actuary, upon all certificates and reports made by any investment manager, or
any duly appointed accountant, and upon all opinions given by any duly appointed
legal counsel.

8. Liability and Indemnification. No member of the Committee shall be personally
liable by virtue of any instrument executed by the member, or on the member’s
behalf, as a member of the Committee. Neither the Company nor a Participating
Employer, nor any of their respective officers or directors, nor any member of
the Committee, shall be personally liable for any action or inaction with

 

10



--------------------------------------------------------------------------------

respect to any duty or responsibility imposed upon such person by the terms of
the Plan except when the same is finally judicially determined to be due to the
self dealing, willful misconduct or recklessness of such person. The Company
shall indemnify and hold harmless its officers, directors, and those of any
Participating Employer, and each member of the Committee against any and all
claims, losses, damages, expenses (including attorneys’ fees and the advancement
thereof), and liability (including, in each case, amounts paid in settlement),
arising from any action or failure to act regarding the Plan, to the greatest
extent permitted by applicable law. The foregoing right of indemnification shall
be in addition to any other rights to which any such person may be entitled.

9. Conflict of Interest. If any Participant is a member of the Committee, he or
she shall not participate as a member of the Committee in any determination
under the Plan relating specifically to his or her Basic, Matching, or Company
Retirement Deferrals.

SECTION XI

MODIFICATION AND TERMINATION

The Committee reserves the right to terminate this Plan at any time or to
modify, amend or suspend it from time to time, such right to include, without
limitation, the right to distribute any and all Accrued Benefits following a
termination of the Plan. Any such termination, modification, amendment or
suspension shall be effective at such date as the Committee may determine and
may be effective as to all Participating Employers, or as to one or more
Participating Employers, and their respective employees. The Committee shall
notify all affected Participants of any such termination, modification,
amendment or suspension and, in appropriate circumstances as determined by the
Committee, shall also notify the relevant Participating Employers. A
termination, modification, amendment or suspension may affect Participants
generally, by class or individually, and may apply irrespective of whether they
are past, current or future Participants; provided, however, that any such
action may not eliminate or reduce the Accrued Benefit of any Participant as of
the effective date of such action.

SECTION XII

GENERAL PROVISIONS

1. No Employment Right. Nothing contained herein shall be deemed to give any
employee the right to be retained in the service of the Company or a
Participating Employer, as applicable, or to interfere with the rights of any
such employer to discharge any employee at any time.

2. Interest Not Assignable. It is a condition of this Plan, and all rights of
each Participant shall be subject thereto, that no right or interest of any
Participant under this Plan or in his or her credited Deferrals shall be
assignable or transferable in whole or in part, either directly or by operation
of law or otherwise, including without limitation, execution, levy, garnishment,
attachment, pledge, bankruptcy, or in any other manner, subject, however, to
applicable law, but excluding devolution by death or mental incompetency, and no
right or interest of any Participant under this Plan or in his or her credited
Deferrals shall be liable for or subject to any obligation or liability of such
Participant, subject, however, to applicable law.

3. Taxes and Withholding. All Deferrals and payments under the Plan shall be
subject to such taxes and other withholdings (federal, state or local) as may be
due thereon, and the determination of the Committee as to withholding with
respect to Deferrals and payments shall be binding upon the Participant and each
Beneficiary.

4. Sale of Assets. The sale of all or substantially all of the assets of the
Company, or a merger, consolidation or reorganization of the Company wherein the
Company is not the surviving corporation, or any other transaction which, in
effect, amounts to a sale of the Company or voting control thereof, shall not
terminate this Plan or any related agreements and the obligations created
hereunder or thereby and the same shall be binding upon the successors and
assigns of the Company.

 

11



--------------------------------------------------------------------------------

5. Legal Incapacity. If a Participant or Beneficiary entitled to receive any
benefits hereunder is deemed by the Committee or is adjudged to be legally
incapable of giving valid receipt and discharge for such benefits, the benefits
will be paid to such persons as the Committee designates or to the duly
appointed guardian.

6. Governing Law. This Plan shall be governed by and construed in accordance
with the laws of the Commonwealth of Pennsylvania, notwithstanding the conflict
of law rules applicable therein.

7. Compliance with Code Section 409A. Notwithstanding any other provision of the
Plan to the contrary, the Plan shall be administered in accordance with all
applicable requirements of Code section 409A and the regulations or guidance
issued with regard thereto, and any distribution, acceleration or election
feature that could result in the early inclusion in gross income shall be deemed
restricted or limited to the extent necessary to avoid such result.

Pursuant to its authority under Sections X and XI of the Plan, the Committee, as
evidenced by the signatures of its members below, hereby amends and restates the
Plan effective January 1, 2015 for the stated purposes set forth herein and this
amended and restated Plan shall, on and after such effective date, be applicable
to all Participating Employers and their respective employees until such time as
the Committee may, in its discretion, further amend or take any other authorized
action with respect to the Plan.

 

APPROVED BY:

/s/ Patrick J. Guido

Patrick J. Guido

/s/ Laura C. Meagher

Laura C. Meagher

/s/ S. Denise Sumner

S. Denise Sumner

/s/ Anita Z. Graham

Anita Z. Graham

 

12